Citation Nr: 0613786	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  97-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability rating in excess of 40 percent for 
service-connected spondylolisthesis, L5-S1, with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1959 
and from September 1959 to September 1965.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, dated 
in June 1997.

This matter was previously before the Board in July 2004, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The spondylolisthesis, L5-S1, with spondylosis, is not 
manifested by pronounced intervertebral disc syndrome, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or unfavorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for spondylolisthesis, L5-S1, with spondylosis, have not been 
met.  38 U.S.C.A. §§ 1155,  5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 
5293(as in effect from  September 23, 2002 to September 25, 
2003); 38 C.F.R. §§ 4.1,  4.2, 4.3, 4.7, 4.14, 4.40, 4.45 
(2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 - 5243 
(as in effect from September 26,  2003)).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in July 2004, February 2005, and July 
2005.  The veteran was told of what was required to 
substantiate his claim for an increased disability rating, 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  

To the extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  This matter was before the Board in July 
2004, and was remanded, in part, to ensure that appropriate 
notice was provided to the veteran.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
Since the veteran's claim was denied by the RO and is being 
denied by the Board, as discussed herein, there is no 
potential effective date issue that would warrant additional 
notice.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in December 1996, May 2000, and 
March 2005.  The examinations were thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
The veteran had been scheduled for an additional VA 
examination in November 2002, but he failed to report.  Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's low back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
the rating criteria for intervertebral disc syndrome.  Under 
this code provision, the maximum 60 percent disability rating 
was warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent disability rating was 
warranted when the disability is severe, with recurrent 
attacks and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September  25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by  combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 
maximum 60 percent disability rating.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

It is noted that for purposes of rating under Diagnostic Code 
5293, an  incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a  physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions 
regarding the lumbar spine which could provide a disability 
rating in excess of 40 percent prior to September 26, 2003, 
have also been considered.

Diagnostic Code 5285 provides that a 100 percent disability 
rating is warranted for residuals of fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces.  The schedule notes that special monthly compensation 
should be considered; and with lesser involvements rate for 
limited motion, nerve paralysis.  A 60 percent disability 
rating is warranted for residuals of fracture of the vertebra 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  The schedule also provides that in other 
cases, rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  It is noted that both under ankylosis and 
limited motion, ratings  should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003)  (effective prior to September 
26, 2003).

Diagnostic Code 5286 provides that a 100 percent disability 
rating is warranted for complete bony fixation of the spine 
in an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  A 60 percent 
disability rating is warranted for complete bony fixation 
(ankylosis) of the spine in a favorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Under Diagnostic Code 5289, a maximum 50 percent disability 
rating is warranted for unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code  5288 (2003) 
(effective prior to September 26, 2003).

A new rating formula for the spine became effective September  
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc  
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified  at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The Board 
notes that aside from changing Diagnostic Code 5293 to 
Diagnostic Code 5243, the criteria for rating intervertebral 
disc syndrome remained essentially unchanged after the 
September 26, 2003 amendment.  See Diagnostic Code 5293 (2002 
and 2003); Diagnostic Code 5243 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  68  Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a,  Diagnostic Code 5243 (2005)).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate  diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion  are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also Plate 
V).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003).  Traumatic 
arthritis established by X-ray findings is to be  evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis  of limitation of 
motion of the specific joint or joints  involved.  Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

The veteran's spondylolisthesis, L5-S1, with spondylosis, is 
currently evaluated as 40 percent disabling.  Under either 
the old or new criteria set forth above, the evidence does 
not warrant a higher disability rating. 

A letter from D. A. Maynard, D.O., dated in October 1996 
shows that the veteran was said to be experiencing 
increasingly severe pain and disability due to his lumbar 
spine.  He specifically described an increase in pain and 
stiffness.  An associated Magnetic Resonance Imaging (MRI) 
report dated in August 1996 was referenced which showed an 
impression of a two millimeter (mm) focal herniation 
suggested at the L5-S1 level and a moderate to severe 
narrowing to the L5-S1 disk space.  There was no impression 
upon the dural sac or the S1 nerve roots by this two mm focal 
central herniation.  There was also a four to five mm bulge 
of the L4-5 disk without herniation, but the bulging L4-5 
disk also did not impinge upon the dural sac.  There was a 
very horizontal orientation to the S1 body without obvious 
evidence for spondylosis.  There was perhaps a two mm 
anterior spondylolisthesis of L5 on S1.

A VA examination report dated in December 1996 shows that the 
veteran reported that he continued to have problems with the 
back, and in the preceding two to three years it had gotten 
progressively worse.  He stated that he did not have pain all 
of the time but usually had some pain daily at the end of the 
day.  It was mostly an aching pain and it was non-radiating.  
It was just simply across the lumbosacral area of the back.  
If he would gets very active, it would become more severe.  
In the past he had been tried exercises, but this would make 
him worse.  He added that he had not been offered an 
operation at this time, and he generally was not taking any 
specific treatment other than occasional medication.

Physical examination revealed a crouched position with the 
knees flexed 20 degrees and the hips flexed 20 degrees and 
then the back at the lumbosacral area flexed 20 degrees with 
a rather flat looking back.  There was no particular 
tenderness on palpation, percussion over the lumbar spine.  
Forward flexion with the knees bent went to 90 degrees and he 
could straighten up without spasm.  He had almost no 
extension of the spine to measure.  There was lateral bending 
to the right of 25 degrees and to the left 30 degrees, both 
of which were done on the upper lumbar spine.  The rotation 
was 20 degrees bilaterally in the upper lumbar spine.  With 
the patient lying supine he still preferred to keep the knees 
slightly bent, however, straight leg raising on the left 
could be taken to 70 degrees without back or leg pain and on 
the right could be taken to 70 degrees without back or leg 
pain.  The left hip would rotate normally.  The right hip 
would not, due to a coincidental injury where apparently he 
had had a fracture.  Even with sitting, the knee could be 
extended with minimal extension of his spine.  The deep 
tendon reflexes were 2+ at the knee, and 2+ at the ankle.  No 
pathological reflexes were noted.  No clonus was noted. The 
Babinski was plantar response.  There was no abnormality to 
light touch and pin prick noted.  The diagnosis, in pertinent 
part, was first degree spondylolysis of L5 on S1; recent MRI 
showed no evidence of spondylolysis; chronic lumbar strain 
syndrome; and osteoarthritis of the lower lumbar spine 
aggravating the chronic lumbar strain syndrome.

Private outpatient treatment records from C. C. Bittle, Jr., 
M.D., dated from January 1997 to May 1997 show intermittent 
treatment for back pain and spasms.  The assessments included 
stable chronic low back pain secondary to herniated disc at 
L5-S1; herniated disk disease at S1-L5; and intervertebral 
disc syndrome.  His symptoms were said to be stable with 
treatment.

An undated private medical record from Dr. Bittle, received 
by the RO in June 1997 shows that the veteran had an 
intervertebral disc syndrome with persistent symptoms of pain 
and muscle spasm.  He was shown to require regular medication 
for relief of pain.  It was noted that without medication, 
his pain was persistent with little relief.

In March 1998, the veteran was treated for weakness and 
numbness of the lower extremities at Columbia Medical Center 
of Sherman.  Deep tendon reflexes were brisk and he was able 
to move all extremities.  Neurological consultation showed 
strength of 3/5 in the lower extremities.  He was diagnosed 
as having cervical myelopathy.

A VA examination report dated in May 2000 shows that the 
veteran did not complain of significant low back pain and 
there was no history of radicular pain.  He described a 
subsequent fall from a ladder in the summer of 1997, which 
resulted in neck and shoulder pain, which gradually increased 
in intensity and radiated to both his upper and lower 
extremities.  As a result thereof, in March 1998, he 
underwent a C3-4 anterior diskectomy, but continued to 
experience symptoms associated with his cervical spine 
injury.  Physical examination revealed that he was morbidly 
obese, in no acute distress, and sitting in a wheelchair.  
The back showed no significant deformity or tenderness on 
palpation.  The diagnoses were cervical spondylogenic 
myelopathy and history of chronic low back pain without 
radicular symptoms.  The veteran was not disabled by low back 
pain.

Private medical records from the Wilson N. Jones Hospital, 
dated from March 1998 to December 2003, show that veteran was 
seen for neurological consultation for evaluation of weakness 
and paresthesia of the extremities.  The physician noted that 
the veteran had a chronic low back pain for at least 40 
years.  He indicated that the low back pain did not bother 
him.  He had fallen off a ladder in the summer of 1997, and 
subsequently, began having pain and numbness in the back of 
the neck which eventually radiated to this upper and lower 
extremities.  He was unable to hold his balance and then 
unable to walk.  The consultation report revealed the veteran 
became paralyzed in January 1998 from spinal cord injury.  He 
did have some ability to walk short distances with a walker 
but his hands were numb.

A VA examination report dated in March 2005 shows that the 
veteran was  wheelchair bound, not able to stand, and could 
only accomplish minimal movements of his lower extremities.  
His reflexes were hyperactive, more or less equal in arms and 
legs, consistent with a cervical spine abnormality that had 
resulted in his inability to walk.  The examiner indicated 
that he was unable to do any of the customary maneuvers to 
assess the low back.  The veteran did not have constant pain.  
Instead, he had a numb feeling from the shoulders down.  He 
was not able to move much, so coordination was moot.  He had 
virtually no use of the lower part of his body or either 
lower extremity.  He had weakness of what little movement he 
had in the lower extremities, but mostly he had no movement.  
Fatigue and incoordination, therefore, were moot.  There was 
no information about flare-ups during repetitive use, and he 
had virtually no use.  The examiner noted that as far as 
could be determined from the examination that could be done 
in an outpatient clinic with an incomplete quadriplegic, 
morbidly obese patient who was wheelchair bound, would not 
really provide specifics for range of motion or function of 
the lumbar spine.  Regarding attacks or relief between 
attacks, there was  no information.  Regarding sciatic 
neuropathy, he had had instances of that in the past, but 
none that could be found since his cervical spine surgery.  
There were no muscle spasms, deep tendon reflexes were 
consistent with incomplete quadriplegia, and coordination of 
pain with physical findings was moot because he really was 
not reporting much pain and his physical findings were those 
of flaccidity of his lower extremities.

The examiner indicated that despite the foregoing limited 
information, the above referenced findings were definitely 
not residuals from spondylolisthesis of L5-Sl. Also, the 
severity of the loss of motor function was not consistent 
with severe spondylosis.  The impression was cervical spine 
injury in approximately 1998 followed by surgery and 
persistent quadriplegia, not related to spondylolisthesis; 
wheelchair bound, unable to stand and walk; superimposed on 
these very profound neurologic deficits was an ongoing mental 
problem which had been variously described by specialists as 
depression and schizophrenia, which materially limited his 
ability to provide information.

The examiner added that the diagnoses were precisely stated 
with no lack of diagnosis.  Functional impairment was total 
disability with the inability to stand or walk. The veteran 
reported no significant pain, but reported the inability to 
stand or walk or to get along without a wheelchair.  
Distribution of pain with radiation appeared remote at this 
time.  He had no ability to walk and needed a wheelchair.  He 
had no occupation.  Range of motion was not describable 
because he was paralyzed.  Repetitive use was moot because he 
did very little.  Flare-ups were not described due to lack of 
details in the computer records, unavailability of the claims 
file, and his limited mental capacities.  There was virtually 
no motion of lower extremities through which to assess 
painful motion.  He had weakness.  Spasm and tenderness were 
not noted.  Neurologic findings were not detailed here, 
however, the Spine Treatment Center Physician's records had 
documented quadriplegia.

An addendum to the March 2005 VA examination report dated in 
August 2005, shows that the examiner reviewed the veteran's 
claims file in detail and provided an additional opinion with 
recalling the veteran for another examination.   The examiner 
indicated that the veteran was a paraplegic with some 
elements of quadriplegia secondary to a cervical spine injury 
sustained in a fall in 1997.  The veteran's current 
disabilities were not related to spondylolisthesis L5-S1 plus 
spondylosis.  Instead, other spine disorders, specifically 
the cervical spine injury followed by surgical decompression, 
had resulted in the current disabilities.  The veteran, 
morbidly obese, clearly paraplegic with virtually no reliable 
function of the lower extremities, wheelchair bound, was 
examined in a wheelchair.  He weighed over 300 pounds.  
Motion in the lumbar spine would not be demonstrated.  There 
was no pain, activities of the lower body, fatigue, or 
incoordination.  The issue of whether pain significantly 
limited functional ability during flare-ups when the low back 
was used repeatedly was moot, because he was unable to use 
the lower body at all.  He had no function, thus no pain, no 
limitation of motion, no limitation of function.

Frequency, duration, and nature of attacks of the 
intervertebral disk syndrome at the level of L5-Sl was moot 
as there were no such attacks.  There were no current 
symptoms referable to sciatic neuropathy and no muscle 
spasms.  Because of his obesity and confinement to the 
wheelchair, the standard low back examination and lower 
extremity examinations were not feasible in an office 
encounter.  Additionally, the veteran had a major mental 
health problem previously diagnosed as schizophrenia, thus he 
was not able to communicate relative to symptomatology.

VA outpatient treatment records dated from March 2005 to 
September 2005 show that the veteran had C5 Asia E. 
Quadriplegia.  The records show it was determined that he 
needed an electric wheelchair.

A note from the Collinsville Care Center, received in 
September 2005, shows that the veteran was a resident with 
total assistance for his activities of daily living, personal 
hygiene, and transfers.  It was indicated that he received 
medication administrated by staff and was monitored by his 
primary physician.  He had been in a pain management program.

As indicated above, prior to the regulatory change in 
September 23, 2002, the veteran's lumbar spine disability was 
rated as 40 percent disabling under Diagnostic Code 5293 for 
intervertebral disc  syndrome.  In order to receive the next 
higher 60 percent disability rating, the evidence must show 
intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little  intermittent relief.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

While the evidence shows that the veteran experienced chronic 
pain, stiffness, and some muscle spasms prior to his cervical 
spine injury in the summer of 1997, it was said to have been 
controlled with regular medication for relief of pain.  
Additionally, the evidence did not show that the veteran was 
absent ankle jerk, or that he had sciatic neuropathy or other 
neurological involvement.  Following the veteran's fall in 
1997, and with the onset of his paralysis, his symptoms have 
been primarily attributed to his cervical spine injury.  In 
May 2000, he was diagnosed with a history of chronic low back 
pain without radicular symptoms, and he was said not to be 
disabled by low back pain.  In March 2005 and August 2005, he 
was said to be unable to walk due to his cervical spine 
abnormality.  He did not have constant pain, had had no 
sciatic neuropathy, and neurological deficits were attributed 
to the cervical spine injury and subsequent surgery, but not 
related to spondylolisthesis.  As such, the evidence does not 
show that the veteran's spondylolisthesis, L5-S1, with 
spondylosis, warrants a disability rating higher than 40 
percent under Diagnostic Code 5293 under the criteria in 
effect prior to September 23, 2002.

The only other potentially applicable criteria, under which a 
schedular rating higher than 40 percent is possible includes 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine,  and Diagnostic Code 5285 for residuals of 
fracture of vertebra.  These diagnostic codes, however, do 
not apply as none of the records show findings of a fractured 
vertebra or any residuals.  Similarly, the evidence of record 
does not demonstrate that the veteran ever had unfavorable 
ankylosis of the lumbar spine so as to warrant a greater 
disability rating pursuant to Diagnostic Code 5289.

In considering the rating criteria in effect as of September 
23, 2002, in order to receive the next higher 60 percent 
rating for intervertebral disc syndrome under the new rating 
formula for the spine, the evidence subsequent to September 
23, 2002, must show incapacitating episodes having a total 
duration of at least six weeks during the preceding 12 
months.  38 C.F.R. §  4.71a, Diagnostic Code 5243 (2005).  

As noted above, the private medical records from the Wilson 
N. Jones Hospital, dated from March 1998 to December 2003, 
showed that veteran had a history of chronic low back pain 
for at least 40 years, however, his low back pain did not 
bother him.  His current symptoms were attributed to the 1997 
cervical spine injury.  The VA examiner in August 2005 added 
that his symptoms were the not related to his service-
connected lumbar disability, but rather the cervical spine 
injury followed by surgical decompression.  The examiner 
indicated that an assessment of the frequency, duration, and 
nature of attacks of the intervertebral disk syndrome at the 
level of L5-Sl was moot as there were no such attacks and 
there were no current symptoms referable to sciatic 
neuropathy and no muscle spasms.  As such, there can be no 
findings of incapacitating episodes, related to the service-
connected lumbar  spine, and a disability rating higher than 
the currently assigned 40 percent for  intervertebral disc 
syndrome under the new criteria would not be appropriate.  
Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating would be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §  4.71a, Diagnostic Code 5243 (2005).  However, the 
evidence has shown that the veteran has become a quadriplegic 
as a result of a nonservice-connected cervical spine injury.  
There is no evidence of record that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine, 
thus, a disability rating higher than 40 percent also does 
not apply under the general rating formula for spine 
disabilities.  Id.

The Board notes that the revised schedule provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As 
indicated above, none of the  neurological or sensory 
findings have been attributed to the lumbar spine disability, 
but rather to the cervical spine injury.  Accordingly, the 
veteran is not entitled to a separate neurological disability 
rating, as it applies to his lumbar spine disability.  Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the lumbar spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under Diagnostic Code 5003.  Evaluations for 
distinct  disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259,  261- 62 (1994).  However, limitation of 
motion of the lumbar spine has been considered and 
compensated under the 40 percent disability rating already 
assigned under the former Diagnostic Code 5293.  To assign a 
separate evaluation for limitation of the motion of the spine 
due to degenerative arthritis is similarly not permitted 
under the criteria.  Moreover, as the veteran has no motion 
of the lumbar spine due to his cervical spine injury, an 
assessment of limitation of motion of the lumbar spine is 
considered to be moot.  See 38 C.F.R. §§ 4.14 and 4.71a, 
Diagnostic Code 5003  and following notes.

The Board also finds that a rating higher than that already  
assigned, based on functional loss due to weakness,  
fatigability, incoordination, or pain on movement of a joint  
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59;  
DeLuca, 8 Vet. App. at 202.  The VA examiner in August 2005 
described that there was no pain, fatigue, or incoordination 
because there was no activity of the lower body.  The issue 
of whether pain significantly limited functional ability 
during flare-ups when the low back was used repeatedly was 
moot, because he was unable to use the lower body at all.  He 
had no function, thus no pain, no limitation of motion, or no 
limitation of function.

The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate evaluation.  The preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's spondylolisthesis, L5-S1, with 
spondylosis.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the Appellant's Post-remand Brief dated in April 2006, the 
veteran's representative asserts that this matter be referred 
for extraschedular consideration.  The Board notes that in 
the rating decisions dated in January 1997, June 1997, and 
August 1997, the RO considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.  The veteran has 
not required any periods of hospitalization for his low back 
disability, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of this service-connected low back disability.  The 
veteran's predominant symptoms have been attributed to a 
cervical spine injury which is not service connected.  In the 
absence of evidence presenting such exceptional circumstances 
resulting from a service-connected disability, the claim is 
not referred for consideration of an extraschedular rating; 
his service-connected disability is appropriately rated under 
the schedular criteria.


ORDER

Entitlement to disability rating in excess of 40 percent for 
service-connected spondylolisthesis, L5-S1, with spondylosis 
is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


